Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15, 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Examiner found arts (Knox: US 20040190497) and (Tomalewicz: US 6,914895) teaches, in an emergency system, relay emergency information, extract call data (Knox: Paragraph 38-39, 45-48), frame packet with information, header, body (Tomalewicz: Col. 6, lines 22-40).
None of the cited arts alone or in reasonable combination teaches {frame handler configured to: receive a data frame from the frame buffer; identify the remote emergency call handling system handling the emergency call associated with the call data based on a network address in the data frame; extract the call data from the data frame; and generate an output packet comprising a packet body, the packet body comprising the call data, and a packet header, the packet header indicating a data gateway profile associated with the identified remote emergency call handling system; and an output configured to provide the output packet to a data gateway, the data gateway comprising a plurality of data gateway profiles corresponding to the plurality of remote emergency call handling systems}.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA EL-ZOOBI whose telephone number is (571)270-3434. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 5712727488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.